DETAILED ACTION
Claims 1, 3-9, and 11-22 are pending. Independent claims 1, 9, and 16 are amended.
Claims 1, 3-9, and 11-22 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2022 was filed after the mailing date of the non-final Office Action on 08/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1 and 3-8 are directed toward a system and have been reviewed.
Claims 1 and 3-8 appear to be statutory, as the system includes hardware.
Claims 1 and 3-8 are also statutory as they perform the method of at least claims 9 and 11-15, directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 9 and 11-15 are directed towards a method and have been reviewed.
Claims 9 and 11-15 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 16-22 are directed toward an article of manufacture and have been reviewed.
Claims 16-22 appear to statutory, as the article of manufacture can be interpreted to excludes signals.
Claims 16-22 are also statutory as they perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8; 9, 11, 15; 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gkikas et al., U.S. Patent Application Publication No. 2021/0103634 (filed October 4, 2019; hereinafter Gkikas) in view of Gangadharaiah et al., U.S. Patent No. 11,392,773 (filed January 31, 2019; hereinafter Gangadharaiah) in further view of Salter et al., U.S. Patent Application Publication No. 2020/0120185 (filed October 15, 2019; hereinafter Salter) in further view of Hill et al., U.S. Patent Application Publication No. 2020/0193265 (filed November 13, 2019; hereinafter Hill).

Regarding claim 1, Gkikas teaches:
A system comprising: a database system implemented using a server system, the database system configurable to cause: (Gkikas FIG. 8, ¶ 0134-0135: An application server 598 is used in this exemplary implementation of the intent induction system; Application server 598 is connected to a database 599 which stores dictionaries, rules and models; Application server 598 implements the present innovative solution and communicates with a device used by a user to (ultimately) access the application server 598)
assigning at least a first vector representation to a first one of a plurality of utterances and a second vector representation to a second one of the utterances, (Gkikas ¶ 0008-0010 introduce keywords within a textual corpus: automatically inducing user intent in unstructured conversational (dialogue) corpora; Keywords are then converted into embeddings vectors and the vector dimensions are reduced before the vectors are clustered; FIG. 1, ¶ 0085: The keywords are then projected to an n-dimensional embeddings space, i.e. are turned in to n-dimensional vectors 130, i.e. word embeddings representations, using an embeddings model 131; keywords are projected to a semantic space (the embeddings space) and are mapped to vectors of real numbers representing distributional properties of words in large language data)
clustering the utterances into a plurality of clusters based, at least in part, on the vector representations; (Gkikas ABST, ¶ 0010: Clustering of keyword vectors takes place inside each semantic category (keyword type) at each AMO level; FIG. 1, FIG. 3, ¶ 0090-0093: a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence)
assigning at least a first label to a first one of the clusters and a second label different from the first label to a second one of the clusters, such that utterances within the first cluster are associated with the first label and utterances within the second cluster are associated with the second label; (Gkikas FIG. 3, ¶ 0090-0098: clustering operates on sentence embeddings 160 or 212 calculated from keyword embeddings 130 or 210 for each corpus sentence; a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence, using keyword types and the levels of AMO Triplets; a model clusters keyword vectors populating the Action Type, the Modifier Type, and the Object Type; such as “know”, “ask”, and “learn” may be grouped together in a cluster that captures an “inquiry” meaning; page 7, Table 4: Payment-cluster (pay); Inquiry-cluster (know); Help-cluster (help); etc.)
generating, based at least in part on labels assigned to clusters, at least a first sequence of labels representing the corresponding …  utterances … and a second sequence of labels representing a corresponding … utterances … to produce a plurality of exchange label sequences; (Gkikas ¶ 0101: Clusters connected by means of some projected relation are the building blocks for constructing intent descriptions. Simple heuristics 251 are used to convert relations between the keyword types in AMO Triplets 230, 235 and across AMO Triplets 240 into intent templates 250; pp6-8, Tables 1-7 show that labels such as 'pay' or 'bill,' shown in page 7, Table 4 to be associated with clusters, are tied to intents, such as in page 8, Tables 6-7, ¶ 0104 showing intent 24, "incorrect bill payment"; page 8, Tables 6-7 and ¶ 0104-0114 show generating intent templates including intent names (such has "incorrect bill payment" ("124") and entity names "Action, Object, Modifier" and values "pay, payoff, bill, invoice, statement, wrong, incorrect") [the multiple entity values shows the claimed 'sequence of labels'; the plurality of intents/intent templates shows the claimed 'plurality of exchange label sequences']; this passage also describes cluster relations ultimately converted into an intent such as "Payment.Bill" and being associated with utterances such as "I want to pay my bill" [thus showing the claimed 'representing' of 'utterances']
Gkikas does not expressly disclose:
the utterances being within a plurality of exchanges;
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states using the exchange label sequences such that at least a first one of the flow states is represented by a first subset of the utterances and a second one of the flow states is represented by a second subset of the utterances, the second subset being different from the first subset, the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics.
Gkikas further does not expressly disclose a first sequence of labels representing the corresponding sequence of utterances for a first one of the exchanges and a second sequence of labels representing a corresponding sequence of utterances for a second one of the exchanges.
However, Gangadharaiah teaches:
the utterances being within a plurality of exchanges; (Gangadharaiah FIGs. 7-8, col. 5, lines 39-59: A conversation template 701 includes prompts from the bot and a user; A second conversation 805 includes paraphrases that have been added as substitutions for some of the sample utterances)
a first sequence of labels representing the corresponding sequence of utterances for a first one of the exchanges and a second sequence of labels representing a corresponding sequence of utterances for a second one of the exchanges… (Gangadharaiah FIG. 8, col. 5, lines 39-59; FIG. 9, step 909, "For each conversation template, fill in slot label(s) with value(s) for a conversation path one or more times to generate conversation data; col. 7, lines 17-27: At 909, for each conversation template, slot values and utterances are sampled (filled in) from one or more dictionaries to fill in the placeholders for the utterances and slots of the one or more paths to generate conversational training data; in some embodiments, paraphrases are introduced here to substitute, for example, utterances)
Gangadharaiah further teaches ascertaining a quantity of conversation states. (Gangadharaiah FIG. 9, col. 6, line 64-col. 7, line 10: An iteration through all the paths is then performed, while making local edits to replace nodes that have choices with the possible candidates thus removing the old high-level path and introducing two (or the number of possible choices) paths in place of it. The iteration stops when all choice nodes have been broken down into actual low-level states; Since there might be redundant states while doing so (e.g., a request about location_to under the sub-intent book hotel when the slot value has already been queried before), redundant NLU state flows are pruned)
Gangadharaiah further teaches:
generating, according to the ascertained quantity, a sequence of a plurality of flow states using the exchange label sequences (Gangadharaiah FIG. 9, col. 6, line 51-col. 7, line 36; The transitional graph of intents is traversed at 907 to generate a conversation template for each intent of the transitional graph, the conversation template including one or more paths including at least one placeholder for an utterance and a slot; one can ask about the start_date first and then the location_to or vice versa when talking about the plan_trip intent. Since there might be redundant states while doing so (e.g., a request about location_to under the sub-intent book hotel when the slot value has already been queried before), redundant NLU state flows are pruned; see also FIG. 5, col. 5, line 8-38: the initial intent (plan trip 505) is the first intent to be addressed with the bot followed by either the bot finishing (node 511) or one or book flight 509 or book hotel 507 being addressed; The graph of intents is consumed by a conversation template generator 405 which traverses the intent graph to generate a conversation template for each intent of the intent graph. A conversation template is a path through the graph)
such that at least a first one of the flow states is represented by a first subset of the utterances and a second one of the flow states is represented by a second subset of the utterances, the second subset being different from the first subset, (Gangadharaiah FIGs. 8-9, col. 5, lines 53-59: a conversation 801 is generated based upon the conversation template of FIG. 7. As shown, the slots (including slot 803) are filled in. A second conversation 805 includes paraphrases that have been added as substitutions for some of the sample utterances)
automatically generating or testing a chat bot using at least the sequence of flow states... (Gangadharaiah col. 4, lines 13-34: FIG. 3 illustrates embodiments of a dialog system agent such as a chatbot; these components of the dialog system agent 301 are trained, end-to-end, together; see this in light of FIG. 5, col. 5, lines 1-38: Parameters dictating the actions of the conversation template generator 405 such as, for example, intents to consider, a number of conversations to generate, a number of unique paths to generate, and transition probabilities, are provided in a request. This request may be a request to generate training data for a given bot or to generate training data and train a given bot; see this in light of FIGs. 4, 9, col. 5, line 60-col. 6, line 6: This training utilizes the generated conversation training data to generate a bot 419; The generated conversational training data may be used to train a bot which may include a dialog system agent 301)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Gangadharaiah to traverse graphs of intents to generate conversation templates with paraphrase/substitution functionality to similar techniques in Gkikas to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas and Gangadharaiah) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and deriving connected pluralities of intents.
Motivation to do so would be to improve the construction of intent templates in Gkikas with the conversation template generator parameters and the dialogue agent/chat-bot of Gangadharaiah. Motivation to do so would also be the teaching, suggestion, or motivation in Gangadharaiah to extract relevant from a user, provide relevant knowledge to the user, and to issue appropriate system calls (Gangadharaiah col. 1, lines 6-15).
Gkikas in view of Gangadharaiah does not expressly disclose ascertaining a user-configurable quantity of conversation states to extract.
Gkikas in view of Gangadharaiah does not expressly disclose:
the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics.
However, Salter teaches:
the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and (Salter FIG. 10B, ¶ 0151-0155: an example user interface 1020 showing two concurrent conversations [flow states] involving user 110 using network device 105; The concierge service 152, through its monitoring of the conversation, can interpret the intent of message 1005-3, and determine that message 1005-3 is not part of the conversation with the bookings agent; Any message pertaining to the conversation regarding a grill can be designated as part of conversation 2 [shows inclusion in a second subset] and include the topic and identification of the endpoint 112. For example message 1023 pertains to conversation 2 regarding the topic of a grill and is from an agent of Home Supply whom is asking, “Are you looking for a gas grill or charcoal?”; message 1011-2 is identified as being part of the conversation 1 pertaining to the topic of hotels and is from the bookings agent [Salter describes two separate subsets of the exchanges depicted in user interface 2020, a conversation 1 involving 'hotels' and a conversation 2 involving 'a grill'])
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics. (Salter ¶ 0089: concierge service 152 can utilize a conversational interface to understand the natural language communications, to recognize the intent of the communications, and to engage the user in a dialog. Conversational interfaces are a type of artificial intelligence, trained using machine learning or deep learning algorithms ... Conversational interfaces are sometimes known as “bots” and “chat bots"; ¶ 0135: Since the concierge service 152 is a conversational interface that can itself generate replies in a conversation the concierge service 152 can analyze a response for the likelihood [shows claimed 'testing'] that it is a response to an earlier communication in the first conversation 915 (or another conversation) [in light of Salter FIG. 10B, ¶ 0151-0156 involving two different conversations (relevant to claimed 'flow states') with different messages and different topics (relevant to claimed 'first and second topics')])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Salter involving additional communications monitoring to techniques in Gkikas as modified involving different intents assigned to entered utterances.
In addition, both of the references (Gkikas as modified and Salter) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and deriving pluralities of intents.
Motivation to do so would be to improve the assignment of intent onto utterances in Gkikas with the ability to determine whether additional communications are relevant to a first conversation or to a second conversation, resulting in concurrent occurrence and management of multiple threads as seen in Salter (¶ 0125-0126).
Motivation to do so would also be the teaching, suggestion, or motivation in Salter to overcome undesirable characteristics in existing messaging applications such as strict linearity of existing conversation threads, at which point multiple topic threads are difficult to differentiate, with a concierge service capable of delineating conversations and presenting messages in a way clear to a user as seen in Salter (¶ 0020). 
Gkikas in view of Gangadharaiah and Salter does not expressly disclose ascertaining a user-configurable quantity of conversation states to extract.
However, Hill teaches this by teaching the following:
ascertaining a …configurable quantity of conversation states to extract; and (Hill ¶ 0073: return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user to a dialogue system; the single combinational machine learning classifier may be trained and/or configured to detect five [shows configurable quantity] distinct competencies and/or distinct intents of a user based on input of conversational data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Hill of dialogue intent network generation using conversational input to similar techniques in Gkikas as modified to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas as modified and Hill) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the construction of intent templates in Gkikas with the ability in Hill to configure a detection of competencies or intents of a user based on input conversational data. Motivation to do so would also be the teaching, suggestion, or motivation in Hill to configure a dynamic dialogue system control structure that is capable of evolving to handle simple or complex conversations between a virtual dialogue agent and a user (Hill ¶ 0009).
Gkikas in view of Gangadharaiah and Hill does not expressly disclose that its quantity of conversation states to extract is a user-configurable quantity.
However, another implementation of Hill teaches a user-configurable quantity. (Hill ¶ 0047: The competency classification engine 120 may additionally be configured to generate or identify one competency classification label for each user query and/or user command input into the engine 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in this implementation of Hill of generated or identified competency classification labels to similar techniques in Gkikas as modified to label converted and clustered textual data.
Motivation to do so would be to improve the construction of intent templates in Gkikas as modified with the ability in Hill of tying competency classification labels to each of a plurality of user command inputs.

Regarding claim 9, Gkikas teaches:
A method, comprising: assigning at least a first vector representation to a first one of a plurality of utterances and a second vector representation to a second one of the utterances, (Gkikas ¶ 0008-0010 introduce keywords within a textual corpus: automatically inducing user intent in unstructured conversational (dialogue) corpora; Keywords are then converted into embeddings vectors and the vector dimensions are reduced before the vectors are clustered; FIG. 1, ¶ 0085: The keywords are then projected to an n-dimensional embeddings space, i.e. are turned in to n-dimensional vectors 130, i.e. word embeddings representations, using an embeddings model 131; keywords are projected to a semantic space (the embeddings space) and are mapped to vectors of real numbers representing distributional properties of words in large language data)
clustering the utterances into a plurality of clusters based, at least in part, on the vector representations; (Gkikas ABST, ¶ 0010: Clustering of keyword vectors takes place inside each semantic category (keyword type) at each AMO level; FIG. 1, FIG. 3, ¶ 0090-0093: a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence)
assigning at least a first label to a first one of the clusters and a second label different from the first label to a second one of the clusters, such that utterances within the first cluster are associated with the first label and utterances within the second cluster are associated with the second label; (Gkikas FIG. 3, ¶ 0090-0098: clustering operates on sentence embeddings 160 or 212 calculated from keyword embeddings 130 or 210 for each corpus sentence; a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence, using keyword types and the levels of AMO Triplets; a model clusters keyword vectors populating the Action Type, the Modifier Type, and the Object Type; such as “know”, “ask”, and “learn” may be grouped together in a cluster that captures an “inquiry” meaning; page 7, Table 4: Payment-cluster (pay); Inquiry-cluster (know); Help-cluster (help); etc.)
generating, based at least in part on labels assigned to clusters, at least a first sequence of labels representing the corresponding …  utterances … and a second sequence of labels representing a corresponding … utterances … to produce a plurality of exchange label sequences; (Gkikas ¶ 0101: Clusters connected by means of some projected relation are the building blocks for constructing intent descriptions. Simple heuristics 251 are used to convert relations between the keyword types in AMO Triplets 230, 235 and across AMO Triplets 240 into intent templates 250; pp6-8, Tables 1-7 show that labels such as 'pay' or 'bill,' shown in page 7, Table 4 to be associated with clusters, are tied to intents, such as in page 8, Tables 6-7, ¶ 0104 showing intent 24, "incorrect bill payment"; page 8, Tables 6-7 and ¶ 0104-0114 show generating intent templates including intent names (such has "incorrect bill payment" ("124") and entity names "Action, Object, Modifier" and values "pay, payoff, bill, invoice, statement, wrong, incorrect") [the multiple entity values shows the claimed 'sequence of labels'; the plurality of intents/intent templates shows the claimed 'plurality of exchange label sequences']; this passage also describes cluster relations ultimately converted into an intent such as "Payment.Bill" and being associated with utterances such as "I want to pay my bill" [thus showing the claimed 'representing' of 'utterances']
Gkikas does not expressly disclose:
the utterances being within a plurality of exchanges;
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states using the exchange label sequences such that at least a first one of the flow states is represented by a first subset of the utterances and a second one of the flow states is represented by a second subset of the utterances, the second subset being different from the first subset, the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics.
Gkikas further does not expressly disclose a first sequence of labels representing the corresponding sequence of utterances for a first one of the exchanges and a second sequence of labels representing a corresponding sequence of utterances for a second one of the exchanges.
However, Gangadharaiah teaches:
the utterances being within a plurality of exchanges; (Gangadharaiah FIGs. 7-8, col. 5, lines 39-59: A conversation template 701 includes prompts from the bot and a user; A second conversation 805 includes paraphrases that have been added as substitutions for some of the sample utterances)
a first sequence of labels representing the corresponding sequence of utterances for a first one of the exchanges and a second sequence of labels representing a corresponding sequence of utterances for a second one of the exchanges… (Gangadharaiah FIG. 8, col. 5, lines 39-59; FIG. 9, step 909, "For each conversation template, fill in slot label(s) with value(s) for a conversation path one or more times to generate conversation data; col. 7, lines 17-27: At 909, for each conversation template, slot values and utterances are sampled (filled in) from one or more dictionaries to fill in the placeholders for the utterances and slots of the one or more paths to generate conversational training data; in some embodiments, paraphrases are introduced here to substitute, for example, utterances)
Gangadharaiah further teaches ascertaining a quantity of conversation states. (Gangadharaiah FIG. 9, col. 6, line 64-col. 7, line 10: An iteration through all the paths is then performed, while making local edits to replace nodes that have choices with the possible candidates thus removing the old high-level path and introducing two (or the number of possible choices) paths in place of it. The iteration stops when all choice nodes have been broken down into actual low-level states; Since there might be redundant states while doing so (e.g., a request about location_to under the sub-intent book hotel when the slot value has already been queried before), redundant NLU state flows are pruned)
Gangadharaiah further teaches:
generating, according to the ascertained quantity, a sequence of a plurality of flow states using the exchange label sequences (Gangadharaiah FIG. 9, col. 6, line 51-col. 7, line 36; The transitional graph of intents is traversed at 907 to generate a conversation template for each intent of the transitional graph, the conversation template including one or more paths including at least one placeholder for an utterance and a slot; one can ask about the start_date first and then the location_to or vice versa when talking about the plan_trip intent. Since there might be redundant states while doing so (e.g., a request about location_to under the sub-intent book hotel when the slot value has already been queried before), redundant NLU state flows are pruned; see also FIG. 5, col. 5, line 8-38: the initial intent (plan trip 505) is the first intent to be addressed with the bot followed by either the bot finishing (node 511) or one or book flight 509 or book hotel 507 being addressed; The graph of intents is consumed by a conversation template generator 405 which traverses the intent graph to generate a conversation template for each intent of the intent graph. A conversation template is a path through the graph)
such that at least a first one of the flow states is represented by a first subset of the utterances and a second one of the flow states is represented by a second subset of the utterances, the second subset being different from the first subset, (Gangadharaiah FIGs. 8-9, col. 5, lines 53-59: a conversation 801 is generated based upon the conversation template of FIG. 7. As shown, the slots (including slot 803) are filled in. A second conversation 805 includes paraphrases that have been added as substitutions for some of the sample utterances)
automatically generating or testing a chat bot using at least the sequence of flow states... (Gangadharaiah col. 4, lines 13-34: FIG. 3 illustrates embodiments of a dialog system agent such as a chatbot; these components of the dialog system agent 301 are trained, end-to-end, together; see this in light of FIG. 5, col. 5, lines 1-38: Parameters dictating the actions of the conversation template generator 405 such as, for example, intents to consider, a number of conversations to generate, a number of unique paths to generate, and transition probabilities, are provided in a request. This request may be a request to generate training data for a given bot or to generate training data and train a given bot; see this in light of FIGs. 4, 9, col. 5, line 60-col. 6, line 6: This training utilizes the generated conversation training data to generate a bot 419; The generated conversational training data may be used to train a bot which may include a dialog system agent 301)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Gangadharaiah to traverse graphs of intents to generate conversation templates with paraphrase/substitution functionality to similar techniques in Gkikas to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas and Gangadharaiah) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and deriving connected pluralities of intents.
Motivation to do so would be to improve the construction of intent templates in Gkikas with the conversation template generator parameters and the dialogue agent/chat-bot of Gangadharaiah. Motivation to do so would also be the teaching, suggestion, or motivation in Gangadharaiah to extract relevant from a user, provide relevant knowledge to the user, and to issue appropriate system calls (Gangadharaiah col. 1, lines 6-15).
Gkikas in view of Gangadharaiah does not expressly disclose ascertaining a user-configurable quantity of conversation states to extract.
Gkikas in view of Gangadharaiah does not expressly disclose:
the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics.
However, Salter teaches:
the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and (Salter FIG. 10B, ¶ 0151-0155: an example user interface 1020 showing two concurrent conversations [flow states] involving user 110 using network device 105; The concierge service 152, through its monitoring of the conversation, can interpret the intent of message 1005-3, and determine that message 1005-3 is not part of the conversation with the bookings agent; Any message pertaining to the conversation regarding a grill can be designated as part of conversation 2 [shows inclusion in a second subset] and include the topic and identification of the endpoint 112. For example message 1023 pertains to conversation 2 regarding the topic of a grill and is from an agent of Home Supply whom is asking, “Are you looking for a gas grill or charcoal?”; message 1011-2 is identified as being part of the conversation 1 pertaining to the topic of hotels and is from the bookings agent [Salter describes two separate subsets of the exchanges depicted in user interface 2020, a conversation 1 involving 'hotels' and a conversation 2 involving 'a grill'])
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics. (Salter ¶ 0089: concierge service 152 can utilize a conversational interface to understand the natural language communications, to recognize the intent of the communications, and to engage the user in a dialog. Conversational interfaces are a type of artificial intelligence, trained using machine learning or deep learning algorithms ... Conversational interfaces are sometimes known as “bots” and “chat bots"; ¶ 0135: Since the concierge service 152 is a conversational interface that can itself generate replies in a conversation the concierge service 152 can analyze a response for the likelihood [shows claimed 'testing'] that it is a response to an earlier communication in the first conversation 915 (or another conversation) [in light of Salter FIG. 10B, ¶ 0151-0156 involving two different conversations (relevant to claimed 'flow states') with different messages and different topics (relevant to claimed 'first and second topics')])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Salter involving additional communications monitoring to techniques in Gkikas as modified involving different intents assigned to entered utterances.
In addition, both of the references (Gkikas as modified and Salter) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and deriving pluralities of intents.
Motivation to do so would be to improve the assignment of intent onto utterances in Gkikas with the ability to determine whether additional communications are relevant to a first conversation or to a second conversation, resulting in concurrent occurrence and management of multiple threads as seen in Salter (¶ 0125-0126).
Motivation to do so would also be the teaching, suggestion, or motivation in Salter to overcome undesirable characteristics in existing messaging applications such as strict linearity of existing conversation threads, at which point multiple topic threads are difficult to differentiate, with a concierge service capable of delineating conversations and presenting messages in a way clear to a user as seen in Salter (¶ 0020). 
Gkikas in view of Gangadharaiah and Salter does not expressly disclose ascertaining a user-configurable quantity of conversation states to extract.
However, Hill teaches this by teaching the following:
ascertaining a …configurable quantity of conversation states to extract; and (Hill ¶ 0073: return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user to a dialogue system; the single combinational machine learning classifier may be trained and/or configured to detect five [shows configurable quantity] distinct competencies and/or distinct intents of a user based on input of conversational data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Hill of dialogue intent network generation using conversational input to similar techniques in Gkikas as modified to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas as modified and Hill) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the construction of intent templates in Gkikas with the ability in Hill to configure a detection of competencies or intents of a user based on input conversational data. Motivation to do so would also be the teaching, suggestion, or motivation in Hill to configure a dynamic dialogue system control structure that is capable of evolving to handle simple or complex conversations between a virtual dialogue agent and a user (Hill ¶ 0009).
Gkikas in view of Gangadharaiah and Hill does not expressly disclose that its quantity of conversation states to extract is a user-configurable quantity.
However, another implementation of Hill teaches a user-configurable quantity. (Hill ¶ 0047: The competency classification engine 120 may additionally be configured to generate or identify one competency classification label for each user query and/or user command input into the engine 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in this implementation of Hill of generated or identified competency classification labels to similar techniques in Gkikas as modified to label converted and clustered textual data.
Motivation to do so would be to improve the construction of intent templates in Gkikas as modified with the ability in Hill of tying competency classification labels to each of a plurality of user command inputs.

Regarding claim 16, Gkikas teaches:
A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause: (Gkikas ¶ 0154: the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer readable medium; such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer or any other device or apparatus operating as a computer)
assigning at least a first vector representation to a first one of a plurality of utterances and a second vector representation to a second one of the utterances, (Gkikas ¶ 0008-0010 introduce keywords within a textual corpus: automatically inducing user intent in unstructured conversational (dialogue) corpora; Keywords are then converted into embeddings vectors and the vector dimensions are reduced before the vectors are clustered; FIG. 1, ¶ 0085: The keywords are then projected to an n-dimensional embeddings space, i.e. are turned in to n-dimensional vectors 130, i.e. word embeddings representations, using an embeddings model 131; keywords are projected to a semantic space (the embeddings space) and are mapped to vectors of real numbers representing distributional properties of words in large language data)
clustering the utterances into a plurality of clusters based, at least in part, on the vector representations; (Gkikas ABST, ¶ 0010: Clustering of keyword vectors takes place inside each semantic category (keyword type) at each AMO level; FIG. 1, FIG. 3, ¶ 0090-0093: a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence)
assigning at least a first label to a first one of the clusters and a second label different from the first label to a second one of the clusters, such that utterances within the first cluster are associated with the first label and utterances within the second cluster are associated with the second label; (Gkikas FIG. 3, ¶ 0090-0098: clustering operates on sentence embeddings 160 or 212 calculated from keyword embeddings 130 or 210 for each corpus sentence; a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence, using keyword types and the levels of AMO Triplets; a model clusters keyword vectors populating the Action Type, the Modifier Type, and the Object Type; such as “know”, “ask”, and “learn” may be grouped together in a cluster that captures an “inquiry” meaning; page 7, Table 4: Payment-cluster (pay); Inquiry-cluster (know); Help-cluster (help); etc.)
generating, based at least in part on labels assigned to clusters, at least a first sequence of labels representing the corresponding …  utterances … and a second sequence of labels representing a corresponding … utterances … to produce a plurality of exchange label sequences; (Gkikas ¶ 0101: Clusters connected by means of some projected relation are the building blocks for constructing intent descriptions. Simple heuristics 251 are used to convert relations between the keyword types in AMO Triplets 230, 235 and across AMO Triplets 240 into intent templates 250; pp6-8, Tables 1-7 show that labels such as 'pay' or 'bill,' shown in page 7, Table 4 to be associated with clusters, are tied to intents, such as in page 8, Tables 6-7, ¶ 0104 showing intent 24, "incorrect bill payment"; page 8, Tables 6-7 and ¶ 0104-0114 show generating intent templates including intent names (such has "incorrect bill payment" ("124") and entity names "Action, Object, Modifier" and values "pay, payoff, bill, invoice, statement, wrong, incorrect") [the multiple entity values shows the claimed 'sequence of labels'; the plurality of intents/intent templates shows the claimed 'plurality of exchange label sequences']; this passage also describes cluster relations ultimately converted into an intent such as "Payment.Bill" and being associated with utterances such as "I want to pay my bill" [thus showing the claimed 'representing' of 'utterances']
Gkikas does not expressly disclose:
the utterances being within a plurality of exchanges;
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states using the exchange label sequences such that at least a first one of the flow states is represented by a first subset of the utterances and a second one of the flow states is represented by a second subset of the utterances, the second subset being different from the first subset, the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics.
Gkikas further does not expressly disclose a first sequence of labels representing the corresponding sequence of utterances for a first one of the exchanges and a second sequence of labels representing a corresponding sequence of utterances for a second one of the exchanges.
However, Gangadharaiah teaches:
the utterances being within a plurality of exchanges; (Gangadharaiah FIGs. 7-8, col. 5, lines 39-59: A conversation template 701 includes prompts from the bot and a user; A second conversation 805 includes paraphrases that have been added as substitutions for some of the sample utterances)
a first sequence of labels representing the corresponding sequence of utterances for a first one of the exchanges and a second sequence of labels representing a corresponding sequence of utterances for a second one of the exchanges… (Gangadharaiah FIG. 8, col. 5, lines 39-59; FIG. 9, step 909, "For each conversation template, fill in slot label(s) with value(s) for a conversation path one or more times to generate conversation data; col. 7, lines 17-27: At 909, for each conversation template, slot values and utterances are sampled (filled in) from one or more dictionaries to fill in the placeholders for the utterances and slots of the one or more paths to generate conversational training data; in some embodiments, paraphrases are introduced here to substitute, for example, utterances)
Gangadharaiah further teaches ascertaining a quantity of conversation states. (Gangadharaiah FIG. 9, col. 6, line 64-col. 7, line 10: An iteration through all the paths is then performed, while making local edits to replace nodes that have choices with the possible candidates thus removing the old high-level path and introducing two (or the number of possible choices) paths in place of it. The iteration stops when all choice nodes have been broken down into actual low-level states; Since there might be redundant states while doing so (e.g., a request about location_to under the sub-intent book hotel when the slot value has already been queried before), redundant NLU state flows are pruned)
Gangadharaiah further teaches:
generating, according to the ascertained quantity, a sequence of a plurality of flow states using the exchange label sequences (Gangadharaiah FIG. 9, col. 6, line 51-col. 7, line 36; The transitional graph of intents is traversed at 907 to generate a conversation template for each intent of the transitional graph, the conversation template including one or more paths including at least one placeholder for an utterance and a slot; one can ask about the start_date first and then the location_to or vice versa when talking about the plan_trip intent. Since there might be redundant states while doing so (e.g., a request about location_to under the sub-intent book hotel when the slot value has already been queried before), redundant NLU state flows are pruned; see also FIG. 5, col. 5, line 8-38: the initial intent (plan trip 505) is the first intent to be addressed with the bot followed by either the bot finishing (node 511) or one or book flight 509 or book hotel 507 being addressed; The graph of intents is consumed by a conversation template generator 405 which traverses the intent graph to generate a conversation template for each intent of the intent graph. A conversation template is a path through the graph)
such that at least a first one of the flow states is represented by a first subset of the utterances and a second one of the flow states is represented by a second subset of the utterances, the second subset being different from the first subset, (Gangadharaiah FIGs. 8-9, col. 5, lines 53-59: a conversation 801 is generated based upon the conversation template of FIG. 7. As shown, the slots (including slot 803) are filled in. A second conversation 805 includes paraphrases that have been added as substitutions for some of the sample utterances)
automatically generating or testing a chat bot using at least the sequence of flow states... (Gangadharaiah col. 4, lines 13-34: FIG. 3 illustrates embodiments of a dialog system agent such as a chatbot; these components of the dialog system agent 301 are trained, end-to-end, together; see this in light of FIG. 5, col. 5, lines 1-38: Parameters dictating the actions of the conversation template generator 405 such as, for example, intents to consider, a number of conversations to generate, a number of unique paths to generate, and transition probabilities, are provided in a request. This request may be a request to generate training data for a given bot or to generate training data and train a given bot; see this in light of FIGs. 4, 9, col. 5, line 60-col. 6, line 6: This training utilizes the generated conversation training data to generate a bot 419; The generated conversational training data may be used to train a bot which may include a dialog system agent 301)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Gangadharaiah to traverse graphs of intents to generate conversation templates with paraphrase/substitution functionality to similar techniques in Gkikas to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas and Gangadharaiah) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and deriving connected pluralities of intents.
Motivation to do so would be to improve the construction of intent templates in Gkikas with the conversation template generator parameters and the dialogue agent/chat-bot of Gangadharaiah. Motivation to do so would also be the teaching, suggestion, or motivation in Gangadharaiah to extract relevant from a user, provide relevant knowledge to the user, and to issue appropriate system calls (Gangadharaiah col. 1, lines 6-15).
Gkikas in view of Gangadharaiah does not expressly disclose ascertaining a user-configurable quantity of conversation states to extract.
Gkikas in view of Gangadharaiah does not expressly disclose:
the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics.
However, Salter teaches:
the first subset corresponding to a first topic extracted from the exchanges, the second subset corresponding to a second topic extracted from the exchanges; and (Salter FIG. 10B, ¶ 0151-0155: an example user interface 1020 showing two concurrent conversations [flow states] involving user 110 using network device 105; The concierge service 152, through its monitoring of the conversation, can interpret the intent of message 1005-3, and determine that message 1005-3 is not part of the conversation with the bookings agent; Any message pertaining to the conversation regarding a grill can be designated as part of conversation 2 [shows inclusion in a second subset] and include the topic and identification of the endpoint 112. For example message 1023 pertains to conversation 2 regarding the topic of a grill and is from an agent of Home Supply whom is asking, “Are you looking for a gas grill or charcoal?”; message 1011-2 is identified as being part of the conversation 1 pertaining to the topic of hotels and is from the bookings agent [Salter describes two separate subsets of the exchanges depicted in user interface 2020, a conversation 1 involving 'hotels' and a conversation 2 involving 'a grill'])
automatically generating or testing a chat bot using at least the sequence of flow states and using the first and second topics. (Salter ¶ 0089: concierge service 152 can utilize a conversational interface to understand the natural language communications, to recognize the intent of the communications, and to engage the user in a dialog. Conversational interfaces are a type of artificial intelligence, trained using machine learning or deep learning algorithms ... Conversational interfaces are sometimes known as “bots” and “chat bots"; ¶ 0135: Since the concierge service 152 is a conversational interface that can itself generate replies in a conversation the concierge service 152 can analyze a response for the likelihood [shows claimed 'testing'] that it is a response to an earlier communication in the first conversation 915 (or another conversation) [in light of Salter FIG. 10B, ¶ 0151-0156 involving two different conversations (relevant to claimed 'flow states') with different messages and different topics (relevant to claimed 'first and second topics')])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Salter involving additional communications monitoring to techniques in Gkikas as modified involving different intents assigned to entered utterances.
In addition, both of the references (Gkikas as modified and Salter) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and deriving pluralities of intents.
Motivation to do so would be to improve the assignment of intent onto utterances in Gkikas with the ability to determine whether additional communications are relevant to a first conversation or to a second conversation, resulting in concurrent occurrence and management of multiple threads as seen in Salter (¶ 0125-0126).
Motivation to do so would also be the teaching, suggestion, or motivation in Salter to overcome undesirable characteristics in existing messaging applications such as strict linearity of existing conversation threads, at which point multiple topic threads are difficult to differentiate, with a concierge service capable of delineating conversations and presenting messages in a way clear to a user as seen in Salter (¶ 0020). 
Gkikas in view of Gangadharaiah and Salter does not expressly disclose ascertaining a user-configurable quantity of conversation states to extract.
However, Hill teaches this by teaching the following:
ascertaining a …configurable quantity of conversation states to extract; and (Hill ¶ 0073: return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user to a dialogue system; the single combinational machine learning classifier may be trained and/or configured to detect five [shows configurable quantity] distinct competencies and/or distinct intents of a user based on input of conversational data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Hill of dialogue intent network generation using conversational input to similar techniques in Gkikas as modified to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas as modified and Hill) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the construction of intent templates in Gkikas with the ability in Hill to configure a detection of competencies or intents of a user based on input conversational data. Motivation to do so would also be the teaching, suggestion, or motivation in Hill to configure a dynamic dialogue system control structure that is capable of evolving to handle simple or complex conversations between a virtual dialogue agent and a user (Hill ¶ 0009).
Gkikas in view of Gangadharaiah and Hill does not expressly disclose that its quantity of conversation states to extract is a user-configurable quantity.
However, another implementation of Hill teaches a user-configurable quantity. (Hill ¶ 0047: The competency classification engine 120 may additionally be configured to generate or identify one competency classification label for each user query and/or user command input into the engine 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in this implementation of Hill of generated or identified competency classification labels to similar techniques in Gkikas as modified to label converted and clustered textual data.
Motivation to do so would be to improve the construction of intent templates in Gkikas as modified with the ability in Hill of tying competency classification labels to each of a plurality of user command inputs.

Regarding claims 3, 11, and 17, Gkikas in view of Gangadharaiah and Salter and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
assigning to a flow state a state label representing a corresponding subset of the utterances. (Gangadharaiah FIG. 3, col. 4, lines 19-34: A Dialog State Tracker (DST) 305 updates its belief of the state of the system based on a history of the dialog (based on queries and results from the data store 313); col. 7, lines 3-10: Since there might be redundant states while doing so (e.g., a request about location_to under the sub-intent book hotel when the slot value has already been queried before), redundant NLU state flows are pruned; this passage of Gangadharaiah refers to traversing a transition graph of intents; see intent graph 501 of FIG. 5)

Regarding claims 8, 15, and 20, Gkikas in view of Gangadharaiah and Salter and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
wherein the chat bot is automatically generated or tested using one or more of the subsets of the utterances. (Gangadharaiah col. 4, lines 13-34: FIG. 3 illustrates embodiments of a dialog system agent such as a chatbot; the dialog system agent 301 includes many individual components, each responsible for performing a specific sub-task. A Natural Language Understanding (NLU) interpreter 303 maps a user's 311 utterance, provided image, or response text into a semantic representation; these components of the dialog system agent 301 are trained, end-to-end, together; see this in light of FIGs. 4, 9, col. 5, line 60-col. 6, line 37: This training utilizes the generated conversation training data to generate a bot 419; The generated conversational training data may be used to train a bot which may include a dialog system agent 301; the request may include one or more of a bot definition, a location of a bot definition, exemplary utterances and/or slot values (if not a part of the bot definition), one or more locations of exemplary utterances and/or slot values)


Claims 4, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gkikas in view of Gangadharaiah and Salter and Hill in further view of Balduino et al., U.S. Patent Application Publication No. 2019/0362021 (filed May 24, 2018; hereinafter Balduino).

Regarding claims 4, 12, and 21, Gkikas in view of Gangadharaiah and Salter and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
wherein clustering the utterances into the plurality of clusters comprises: forming a set of clusters using the utterances; (Gkikas ABST, ¶ 0007-0010: cluster user utterances in coherent intent groups; Before detecting the user's intent in a corpus, the present solution assumes that speech is converted to text, if the user interacts in uttered speech; Clustering of keyword vectors takes place inside each semantic category (keyword type) at each AMO level; FIG. 1, FIG. 3, ¶ 0090-0093: a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence)
Gkikas in view of Gangadharaiah and Salter and Hill does not expressly disclose:
generating the plurality of clusters from the set of clusters by combining two clusters of the set of clusters based, at least in part, on a maximum distance between a first vector representing a first utterance within a first one of the two clusters and a second vector representing a second utterance within a second one of the two clusters.
However, Balduino teaches:
generating the plurality of clusters from the set of clusters by combining two clusters of the set of clusters based, at least in part, on a maximum distance between a first vector representing a first utterance within a first one of the two clusters and a second vector representing a second utterance within a second one of the two clusters. (Balduino FIG. 3, ¶ 0058 introduces utterances: snippets of x utterances in length are generated using a sliding window ... These generated snippets are tokenized and lemmatized; FIG. 4, ¶ 0060-0061 teaches clusters, vector representations, and distances: dividing the content into snippets 401, converting the snippets into vectors 402, computing distances between the vectors for coadjacent snippets 403 ... merging coadjacent snippets having a distance less than a threshold 405; ¶ 0064 teaches merging [relevant to the claimed 'combining']: measurement of distances between the vectors of coadjacent snippets; distances are leveraged to … determine whether snippets are related to the same context for merging into a single snippet for later clustering; merging lead to improved (e.g., more distinct) clusters) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Balduino of customer interaction data analysis and topic labeling to similar techniques in Gkikas as modified to label clustered textual user data.
In addition, both of the references (Gkikas as modified and Balduino) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the clustering of converted utterances in Gkikas with the ability in Balduino of merging and clustering of coadjacent snippets. Motivation to do so would also be the teaching, suggestion, or motivation in Balduino to understand the intent and changes in the intent in interactions, allowing system to reduce handling time, reduce transfers, and improve customer experience as seen in (Balduino ¶ 0027-0028).


Claims 5-6, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gkikas in view of Gangadharaiah and Salter and Hill in further view of Mallinar et al., U.S. Patent Application Publication No. 2020/0142959 (filed November 5, 2018; hereinafter Mallinar).

Regarding claims 5, 13, and 18, Gkikas in view of Gangadharaiah and Salter and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
wherein clustering the utterances into the plurality of clusters comprises: forming a set of clusters using the vector representations; and (Gkikas ABST, ¶ 0007-0010: cluster user utterances in coherent intent groups; Before detecting the user's intent in a corpus, the present solution assumes that speech is converted to text, if the user interacts in uttered speech; Clustering of keyword vectors takes place inside each semantic category (keyword type) at each AMO level; FIG. 1, FIG. 3, ¶ 0090-0093: a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence)
Gkikas in view of Gangadharaiah and Hill further teaches a quantity of utterances. (Gangadharaiah FIG. 9, col. 6, lines 18-37: the language model contains n-gram probabilities and these scores are helpful in determining grammatical correctness of newly generated sentences (using paraphrases) as well as indicate how well these sentences belong in the domain. This way even if the bot definition contains fewer number of utterances the data may be increased by having paraphrases added to the original utterances)
Gkikas in view of Gangadharaiah and Salter and Hill does not expressly disclose:
generating or selecting the plurality of clusters from the set of clusters based, at least in part, on a quantity of utterances within a cluster in the set of clusters.
However, Mallinar teaches:
generating or selecting the plurality of clusters from the set of clusters based, at least in part, on a quantity of utterances within a cluster in the set of clusters. (Mallinar ¶ 0038: select a predefined number of examples to include in the training dataset. The examples may include a predefined number or percentage of outliers, inliers, and mandated examples; a training dataset may include x examples provided by or selected by a developer (i.e., mandated examples), y examples that fall within a predefined range of similarity to one another as vector representations or fall within a predicted pattern (i.e., inlier examples); see this in the context of FIG. 5, ¶ 0040 involving utterances: the fourth example utterance 510d is closer to the inlier example utterances 510a-c in the predefined range 520 than the fifth and sixth example utterances 510e, 510f) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Mallinar of conversation analysis and intent/label verification to similar techniques in Gkikas as modified to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas as modified and Mallinar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the clustering of utterance vectors in Gkikas as modified with the predefined number or percentage of outliers, inliers, and/or mandated examples as in Mallinar.  Motivation to do so would also be to improve the cluster labeling and intent labeling in Gkikas as modified with the outlier utterance determination and the utterance division into intent pools as in Mallinar. Motivation to do so would also be the teaching, suggestion, or motivation in Mallinar to provide improvements for computing devices in generating and populating training datasets in a conversation-based environment that provide more accurate and broader examples (Mallinar ¶ 0015).

Regarding claims 6, 14, and 19, Gkikas in view of Gangadharaiah and Salter and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
forming a set of clusters using the vector representations; and (Gkikas ABST, ¶ 0007-0010: cluster user utterances in coherent intent groups; Before detecting the user's intent in a corpus, the present solution assumes that speech is converted to text, if the user interacts in uttered speech; Clustering of keyword vectors takes place inside each semantic category (keyword type) at each AMO level; FIG. 1, FIG. 3, ¶ 0090-0093: a multi-level clustering methodology is used to cluster keyword vectors (130 or 135, 210) for each sentence)
Gkikas in view of Gangadharaiah and Salter and Hill also teaches a subset of the set of clusters that represents at least a percentage of the utterances. (Gkikas FIG. 4, ¶ 0120: Clusters 271 are shown in different shades with the number of utterances they contain marked as a percentage 272 of the total number of 100,000 utterances)
Gkikas in view of Gangadharaiah and Salter and Hill does not expressly disclose selecting a subset of the set of clusters that represents at least a threshold percentage of the utterances.
Gkikas in view of Gangadharaiah and Salter and Hill further does not expressly disclose merging or excluding two or more clusters of the set of clusters that are not in the selected subset of the set of clusters.
However, Mallinar teaches the following:
selecting a subset of the set of clusters that represents at least a threshold percentage of the utterances; and (Mallinar ¶ 0038: select a predefined number of examples to include in the training dataset. The examples may include a predefined number or percentage of outliers, inliers, and mandated examples; a training dataset may include x examples provided by or selected by a developer (i.e., mandated examples); see this in the context of FIG. 5, ¶ 0040 involving utterances: the fourth example utterance 510d is closer to the inlier example utterances 510a-c in the predefined range 520 than the fifth and sixth example utterances 510e, 510f; see also a selection performed in ¶ 0040: The dataset builder 365 prioritizes the most-anomalous utterances (i.e., the example utterances 510 having higher anomaly scores) for presentation to the developer and potential inclusion in the training dataset)
merging or excluding two or more clusters of the set of clusters that are not in the selected subset of the set of clusters. (Mallinar FIG. 6, ¶ 0045-0048 recites teachings relevant to the claimed 'excluding': The dataset builder 365 may select the n anomalous examples 620 from the n most-anomalous utterances, or may select all utterances having an anomaly score greater than an anomaly threshold; see then ¶ 0047 filling a pool with examples [relevant to the claimed 'merging']: The dataset builder 365 constructs the in-intent pool for a given intent to include positive examples that that match the given intent. In contrast, the dataset builder 365 constructs the out-intent pool for a given intent to include complement examples (also referred to a negative examples) that do not match the given intent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Mallinar of conversation analysis and intent/label verification to similar techniques in Gkikas as modified to construct intent templates based on converted and clustered textual data.
In addition, both of the references (Gkikas as modified and Mallinar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the clustering of utterance vectors in Gkikas as modified with the predefined number or percentage of outliers, inliers, and/or mandated examples as in Mallinar.  Motivation to do so would also be to improve the cluster labeling and intent labeling in Gkikas as modified with the outlier utterance determination and the utterance division into intent pools as in Mallinar. Motivation to do so would also be the teaching, suggestion, or motivation in Mallinar to provide improvements for computing devices in generating and populating training datasets in a conversation-based environment that provide more accurate and broader examples (Mallinar ¶ 0015).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gkikas in view of Gangadharaiah and Salter and Hill in further view of Akkiraju et al., U.S. Patent Application Publication No. 2018/0341632 (hereinafter Akkiraju).

Regarding claims 7 and 22, Gkikas in view of Gangadharaiah and Salter and Hill teaches all the features with respect to claims 1 and 16 above but does not expressly disclose:
wherein generating the sequence of the flow states comprises: fitting a multinomial Hidden Markov Model on the exchange label sequences.
However, Akkiraju teaches:
wherein generating the sequence of the flow states comprises: (Akkiraju FIGs. 3-4, ¶ 0031-0037: Utterance level matching 450 takes a set of representative utterances U (U1, U2, . . . , Up) 460 and applies an algorithm to assign an utterance label 470. For each set of utterance labels ULk there is associated an utterance label ULk (ULk, ULk+1, . . . , ULk+n))
Akkiraju teaches the exchange label sequences. (Akkiraju FIG. 3, ¶ 0030-0032 recites teachings relevant to the claimed 'exchange label sequences': The process proceeds to labeling utterances with intents 350. The terms in an utterance are associated semantically with a taxonomy of labels 310 and the terms associated with the cluster utilizes the taxonomy to identify a label for the terms; see then ¶ 0032 teaching validating the mapping)
Akkiraju also teaches fitting a multinomial Hidden Markov Model. (Akkiraju FIG. 3, ¶ 0029: unsupervised clustering is used to form the clusters using techniques, such as, a topic modeling method, a Latent Dirichlet allocation (LDA), a variational bayesian, or a statistical probability [probability being relevant to the claimed 'multinomial' distinction]; Additional sequential methods such as hidden markov models (HMMs) can also be applied to consider the sequential order of topics in a conversation and update the clustering results) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known techniques in Akkiraju of utterance labeling using automated algorithms and learning techniques to similar techniques in Gkikas as modified to label converted and clustered utterance data.
In addition, both of the references (Gkikas as modified and Akkiraju) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing labeling of conversation-based data.
Motivation to do so would be to improve the construction of intent templates in Gkikas with the validation and modeling techniques in Akkiraju. Motivation to do so would also be the teaching, suggestion, or motivation in Akkiraju to label utterances at a topic word level instead of an utterance level and output labels at an individual utterance level in order to greatly simplify the labeling task and reduce the labor intensity (Akkiraju ¶ 0012-0013).


Response to Arguments
Applicant’s arguments, see pp9-10, filed 11/15/2022, with respect to the 35 U.S.C. 103 rejections of claims 1, 9, and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Gkikas in view of Gangadharaiah in further view of newly incorporated reference Salter in further view of Hill.
Dependent claims 3-8, 11-15, and 17-22 remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                        /J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 1, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164